Citation Nr: 1455066	
Decision Date: 12/15/14    Archive Date: 12/24/14

DOCKET NO.  13-10 321	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Whether the character of the appellant's discharge from the period of service from August 9, 1989 to August 2, 1990, serves as a bar to entitlement to benefits administered by the Department of Veterans Affairs (exclusive of health care provided under 38 U.S.C.A. Chapter 17) for claims based on that period of service.


REPRESENTATION

Appellant represented by:	Gold Star Wives of America, Inc.


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The appellant served on active duty from August 1989 to August 1990; the appellant's DD Form 214 shows that she received an "uncharacterized" discharge "for the good of service - in lieu of court-martial."  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2011 administrative decision of the VA Regional Office (RO) in Huntington, West Virginia, which found the appellant's character of discharge to be a bar to her receipt of VA benefits (exclusive of health care provided under 38 U.S.C.A. Chapter 17).

The Board observes that the appellant recently filed a VA Form 21-22 in November 2014 to appoint a new representative in this matter.  The newly appointed representative is listed on the title page of this decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to 38 C.F.R. § 20.700, a hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  See also 38 U.S.C.A. § 7107 (pertaining specifically to hearings before the Board).

To date, no Board hearing has taken place in this appeal.  In a March 2013 substantive appeal, the appellant requested a Board videoconference hearing.  Such a hearing was scheduled to take place on December 3, 2014.  The appellant was notified of the scheduling in September 2014.  In a written statement apparently submitted to a VA Regional Office later that month, the appellant asked to revise her hearing election and requested a Travel Board hearing ("a BVA hearing in the future by a member of the Board of Veterans Appeals in person.")  The appellant explained that she was unable to attend the December 2014 hearing and provided a reason indicating good cause; she explained that she expected to be available to attend a Travel Board hearing by May 2015.

The Board acknowledges the Veteran, by her own account, is currently incarcerated and was unable to attend the previously scheduled hearing before a Veterans Law Judge.  Nevertheless, she has indicated that she expects to be released from prison in May 2015 and would thereafter be available to attend an in-person hearing.  She has advised in her written correspondence that servicemembers who served with her would like to attend, and presumably testify.  Accordingly, the Board finds that, on remand, the RO should attempt to ascertain the Veteran's release date from prison and, if feasible, make arrangements to honor her request for a Travel Board hearing at that time.

The Board finds that the appellant is entitled to such a hearing upon request, and because Travel Board hearings (as well as videoconference hearings) are scheduled by the AOJ, a remand is required.  See 38 U.S.C.A. § 7107 ; 38 C.F.R. § 20.700(a).

Accordingly, the case is REMANDED for the following action:

Ascertain the Veteran's release date from prison and if feasible, schedule the Veteran for a hearing before a Veterans Law Judge at her local RO.  (The scheduling of the hearing should consider that the appellant has explained that she is unable to attend a hearing until May 2015.)  Determine whether the Veteran is able to attend a hearing in person at her local RO:  if she is unable to attend an in-person hearing, advise her that her representative may submit evidence and present witnesses on her behalf.  38 C.F.R. § 20.700(b), (c) (if good cause is shown, representatives alone may personally present argument to the Board at a hearing, or may present such argument in the form of an audio cassette).  The case should thereafter be processed in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




